Citation Nr: 0619733	
Decision Date: 07/07/06    Archive Date: 07/13/06

DOCKET NO.  98-15 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for tinea pedis.

2.  Entitlement to service connection for a skin disorder, 
variously diagnosed as dermatitis and urticaria.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel 


INTRODUCTION

The veteran had active service from December 1966 to December 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California, which, in pertinent part, denied 
entitlement to service connection for a left hand and arm 
injury, a skin condition (variously diagnosed as dermatitis 
and urticaria), and tinea pedis.  The veteran appealed to the 
Board, and by a decision in August 2000, the Board denied 
entitlement to service connection for a left hand and arm 
injury, a skin condition (dermatitis and urticaria), and 
tinea pedis.  

The veteran appealed the Board's August 2000 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, upon VA's unopposed motion, by Order dated in February 
2001, vacated and remanded that part of the Board's August 
2000 decision that denied entitlement to service connection 
for a left hand and arm injury, a skin condition (variously 
diagnosed as dermatitis and urticaria), and tinea pedis.  The 
case was remanded so that these issues could be readjudicated 
in light of the requirements established by the Veterans 
Claims Assistance Act of 2000, 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2005). (VCAA).

Thereafter, in a decision in December 2002, the Board granted 
service connection for arthritis of the left thumb and 
advised appellant that it was undertaking additional 
development on the issues of entitlement to service 
connection for tinea pedis and a skin condition (variously 
diagnosed as dermatitis and urticaria), which it was then 
permitted to do pursuant to former 38 C.F.R. § 19.9(a)(2).  
While the ability of the Board to undertake such development 
was subsequently invalidated, the Board then sought to 
otherwise develop the claim by obtaining a medical expert 
opinion in accordance with 38 C.F.R. § 20.901(a) (2005).

While certain actions have been taken pursuant to the Court's 
remand in February 2001, for the reasons stated below, this 
case must be remanded for procedural considerations.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND

As was noted above, the basis for the Court's remand in 
February 2001 was so that this matter could be readjudicated 
in light of the requirements established by the VCAA.  In 
this regard, in addition to obtaining a medical expert 
opinion, the Board provided the veteran with a March 2003 
VCAA notice letter that outlined the evidence necessary to 
substantiate his claims, and the respective obligations of VA 
and the veteran in obtaining that evidence.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

However, in Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir 
2006), the Federal Circuit held that where VCAA compliant 
notice was not given prior to an initial claim decision 
because the claim was initially decided prior to enactment of 
the VCAA, this defect could be remedied by a fully compliant 
VCAA notice issued prior to a readjudication of the claim.  
Here, the claims were not readjudicated following the 
veteran's receipt of the March 2003 VCAA notice letter.  
Consequently, the Board finds that it has no alternative but 
to remand this matter for readjudication of the claims.  The 
Board finds that this is particularly necessary in this case 
since the Court's remand required readjudication of the 
claims in accordance with the VCAA.  

Accordingly, the case is REMANDED for the following action:

After pursuing any additional development 
deemed appropriate, the claims for 
service connection for tinea pedis and a 
skin disorder, variously diagnosed as 
dermatitis and urticaria, should be 
readjudicated.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case and 
given the opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


